09tirtlipAh                                                               09/01/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0247


                                        DA 20-0247


ROBERT MAFFIT, and the MONTANA
                                                                              FILED
INDEPENDENT LIVING PROJECT,INC.,                                            SEP 01 2M1
a Montana Non-Profit Corporation,                                        sowen
                                                                       clersc of Greonwooa
                                                                                supreme COLA rt
                                                                          State of tvloritan
               Plaintiffs and Appellants,
        v.                                                            ORDER

The CITY OF HELENA, and JOHN DOES
I-Xxx,

               Defendant and Appellee.



        This rnatter comes before the Court by motion of the City of Helena (City)to strike
portions of the appendix filed by Appellants Robert Maffit and the Montana Independent
Living Project, Inc.(MILP)in conjunction with the Opening Brief in this matter. The City
argues that MILP has improperly offered documents which are not contained in the District
Court record and are therefore not properly before this Court on appeal. M. R. App. P.
8(1).
        The City first objects to two cornplaints MILP filed with the Human Rights Bureau
that were not submitted as part of the District Court record. In the response to the City's
motion to strike, MILP states that it does not object to the City's motion to strike these
documents.
        The City next objects to rnaterials MILP offers from the legislative history of Senate
Bill 131 of the 46th Legislative Session (1979). Relying on Janow v. Conoco Pipe Line
Co., 2000 MT 242, ¶ 14, 301 Mont. 402, 10 P.3d 79, the City argues that the Court should
strike these rnaterials because parties cannot add additional matters in their briefs or
appendices, but are bound by the record below. It contends that MILP did not raise a
legislative intent argument at the District Court level and it thus cannot do so now. The
City asserts that it will demonstrate in its response brief that MILP did not preserve this
issue and that it therefore cannot be considered on appeal. The City further argues that
MILP has failed to authenticate these documents.
       MILP argues that the legislative materials provided in the appendix do not
supplement any factual record but are relevant to this Court's determination of the legal
question at issue in this matter. Although MILP agrees with the City that this Court
generally will not address an issue raised for the first time on appeal, it disagrees that it
failed to raise this particular issue below, asserting that both parties raised the issue of
legislative intent and interpretation of §49-2-301, MCA,which is at issue in this appeal. It
further contends that the legislative materials are self-authenticating under M. R. Evid.
902(5).
       We agree with MILP that the rnatter before us on appeal concerns a question of
statutory interpretation. As such, the legislative history rnay be something this Court
considers regardless of whether a party provides a copy to the Court. We therefore will
not strike these documents from MILP's appendix; if the City believes the legislative
rnaterials provided by MILP are incomplete or inauthentic, or that MILP is raising an
argument it failed to preserve, it may so argue in its Response Brief.
       THEREFORE,
       IT IS ORDERED that Appellee's Motion to Strike Appellants' Human Rights
Bureau Complaint and Appellants' Human Rights Bureau Retaliation Complaint is
GRANTED.
       IT IS FURTHER ORDERED that Appellee's Motion to Strike the legislative
materials included in Appellants' Supplemental Appendix to the Opening Brief is
DENIED,
       The Clerk is directed to give notice of this Order to all counsel of record.
       Dated this( --clay of September, 2020.




                                             2
L4~/J.-4./

   '7—v6t--